Citation Nr: 0942531	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-03 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for endometriosis, to 
include residuals thereof.

2.  Entitlement to service connection for bilateral 
disabilities of the ankles and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision from the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The evidence has shown gynecological problems dating back 
to service, with multiple episodes of treatment for 
gynecological complaints in service, similar to those treated 
after service, and attributed to a diagnosis of 
endometriosis; VA examination opinion has determined the 
endometriosis was manifested during service.

2.  The evidence has shown bilateral foot and ankle problems 
dating back to service, with medical opinion linking the 
current foot and ankle disabilities, diagnosed bilaterally as 
chronic recurrent ankle sprains, chronic plantar fasciitis 
bilaterally, chronic posterior tibial tendonitis bilaterally 
and DJD of the first left metatarsal cuneiform joint, to 
active service.


CONCLUSIONS OF LAW

1.  Endometriosis was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Bilateral disabilities of the ankles and feet were 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2009).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303(d) (2009).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service treatment records reveal that the Veteran's February 
1989 enlistment examination revealed that examination of her 
feet and pelvic examination were normal.  In the report of 
medical history she answered "no" to having a history of 
foot trouble or of treatment for female disorder or change in 
menstrual pattern.  

While there was no formal diagnosis of endometriosis shown in 
the service treatment records she is noted to have had 
recurrent treatment for gynecological problems and pelvic and 
abdominal pain throughout service, dating back to April 1989 
for complaints of dysuria with symptoms including vaginal 
discharge and pelvic pain.  There was no abnormal discharge 
noted.  Also in April 1989 she was seen for complaints of 
right ankle pain times 3 days without trauma in the past 72 
hours.  She was referred to podiatry.  In May 1989 she had 
complaints of pain in both ankles for 3 weeks with slight 
swelling, and she was scheduled for podiatry.  In June 1989 
she was seen for complaints of stomach pain for 3 weeks 
without gastrointestinal symptoms such as nausea, vomiting or 
diarrhea.  She also denied vaginal discharge and her history 
of prior menses was noted to have been in March.  She also 
had left foot pain after stepping on a curve.  Examination 
noted tenderness of the left foot and ankle as well as 
tenderness of the abdomen.  The diagnosis was abdominal pain 
of unknown etiology and ankle sprain.  Another June 1989 
record documenting left ankle/foot pain said to have been 
intermittent for 3 months noted significant findings of a 
positive pronation gait at the bilateral forefoot along with 
mild tenderness bilaterally on examination.  The assessment 
was bilateral ankle/feet pain secondary to pronated gait.  In 
September 1989 she was seen for right ankle sprain.  In July 
1990 she was seen for the right ankle giving out while 
running and was assessed with a sprain of the lateral 
collateral ligament on the right.  

In regards to gynecological complaints records from 1990 and 
1991 showed recurrent treatment for abdominal and pelvic 
pain, with differential diagnoses assigned including probable 
ovarian cyst, questionable fibroid and questionable estrogen 
deficiency diagnosed in September 1990, cystitis and possible 
cervicitis diagnosed in October 1990, clinical gonococci (GC) 
diagnosed in January 1991, peptic ulcer disease (PUD), 
diagnosed in February and March of 1991, and pelvic 
inflammatory disease (PID), diagnosed in December 1991.  

The service treatment records from 1992 reflect continued 
gynecological complaints as well as lower extremity 
complaints.  In April 1992 the Veteran had left foot pain to 
the medial arch and Achilles tendon diagnosed as Achilles 
tendonitis.  In May 1992 she had a knot in the pelvic area 
diagnosed as an early Batholer's cyst.  In June 1992 she was 
seen for menstrual cramping.  She was treated for vaginitis 
in September 1992.   A December 1992 separation examination 
revealed her feet were normal.  Pelvic examination was also 
normal, with the most recent pelvic examination dated in 
October 1992.  The accompanying report of medical history 
revealed that she left the section regarding if she had foot 
trouble blank but answered "yes" for treatment for female 
disorders and for changes in menstrual pattern.  

Post service private medical records reflect continued 
gynecological complaints much like those treated in service.  
She was treated for vaginitis in July 1993.  Also in July 
1993 when treated for lower abdominal pain she was diagnosed 
with PID and cervicitis.  In August 1993 she was noted to 
have pelvic pain which occurred mid cycle without any 
gastrointestinal complaints and was assessed with Mittlemertz 
pain.  The records from 1994 reflect that she was diagnosed 
with endometriosis following a diagnostic scope in February 
1994 and subsequent laparoscopy in March 1994 for treatment 
of endometriosis and lesions. Pain was her number 1 symptom 
but she also desired pregnancy.  The assessment was pelvic 
pain secondary to endometriosis, now stable on Lupron.  By 
September 1994 she was finishing a 6 month course of Lupron 
after the laparoscopy for endometriosis and was being seen 
for maximizing her success of conceiving.  

She continued with follow-up and treatment for the diagnosis 
and treatment of endometriosis with symptoms that continued 
to include pelvic and abdominal pain throughout the rest of 
the 1990's.  Treatment included repeat laparoscopy in August 
1998 along with another course of Lupron shown in September 
1998.  The symptoms and treatment for the endometriosis 
continued through 2000 and 2003, with the diagnosis of 
endometriosis noted in a December 2000 well woman 
examination.  A February 2002 note revealed a history of 
laparoscopy surgeries done in 1993, 1995 and 1998 for 
adhesions and endometriosis, which was again diagnosed.  In 
March 2002 she was seen for a psychiatric evaluation for 
possible biofeedback to deal with endometriosis and pelvic 
adhesive disease causing chronic pain, for which she was 
planning on repeat surgical treatment.   In February 2003 she 
was seen for history of endometriosis with continued 
abdominal pain and lack of menstrual cycles.  In May 2003 she 
underwent supra cervical hysterectomy and bilateral 
salpingon-oophoerectomy along with an appendectomy, 
cystoscopy and lysis of adhesions for diagnosed chronic 
pelvic pain.  

In regards to foot and ankle trouble, the post service 
medical records are silent for any findings or treatment of 
such problems, with the lone exception being a June 2003 
treatment record for lower extremity pain.  The complaints 
included numbness and a pins/needles sensation from the left 
thigh and radiating down to the left  knee and heel of the 
foot.  The site looked puffy and slightly red.  The 
assessment was adult atraumatic lower extremity pain.  
However no specific finding of a problem with the feet or 
ankles were shown in this or other post service records.

The report of a February 2004 VA examination of the feet 
included review of the claims file.  The Veteran was noted to 
have had ankle problems dating back to 1989 when she had 
experienced ankle swelling bilaterally and had to wear 
sneakers rather than boots throughout the rest of basic 
training.  She also developed pain in the ankles and feet at 
the same time as well, with no particular etiology.  She was 
said to have been diagnosed with sprained right ankle on 2 
separate occasions, along with left ankle and foot pain noted 
as well.  She was noted to have been fit for orthotics in 
records from 1989 and also that use an impression of 
bilateral ankle overuse was given as well.  Right ankle 
strain was diagnosed in 1989 but no fracture was shown on X-
ray in 1990.  She had left foot pain in 1992 as well as right 
Achilles tendon pain diagnosed as Achilles tendonitis.  Since 
that time she has had periodic ankle swelling and pain as 
well as foot pain intermittently.  She did not recall any 
specific trauma to the feet or ankles.  She was noted to have 
treated using Motrin, foot soaks, bandages and arch supports 
over the years.  Her first arch supports dated back to 1991, 
but as the records showed, was likely earlier.  

Regarding the ankle pain this was bilateral, with the right 
worse than the left and lying just below the medial and 
lateral malleoli with the medial malleoli pain being the most 
severe of these two regions.  The pain radiated bilaterally 
into the arch and midfoot regions or into the anterior ankle 
and lateral midfoot with lesser Achilles pain occasionally.  
The pain was intermittent.  She also described the pain as a 
"needles" like sensation.  She also complained of weakness, 
stiffness and periodic swelling in both ankles.  She had 
instability with the ankles giving out, but no locking.  She 
also had fatigability and lack of endurance.  Along with the 
above described treatments, she also used crutches sometimes 
when the ankles give out, as well as shoe orthotics.  

Physical examination showed her to walk with a somewhat stiff 
gait pattern with short step stride lengths and tended to 
sway her shoulders mildly to the same side of the foot that 
she was in stand phase during the gait cycle.  Static 
standing with weightbearing seemed to show a very mild valgus 
angulation/pronation of the feet bilaterally, which could 
easily be corrected.  Her foot was quite movable and supple 
and she had no flat foot deformity and her arch was preserved 
with weight bearing.  She was able to rise on her toes and 
heels but her Achilles tendon appeared to go into a mild 
valgus position bilaterally when she returned to a 
weightbearing position.  Other findings were significant for 
her losing balance somewhat when standing on one foot 
alternatively, and it did increase pain.  She had pain on 
motion in the ankles and mild pain on palpation of the left 
heel and more significantly on palpation of both arches.  She 
also had significant pain on palpation of the ligamentous 
structure just anterior and inferior to the malleoli 
bilaterally in both medial and lateral distributions.  She 
also had some decreased strength of the lower extremities 
shown, but sensation was intact bilaterally.  She did have 
limited motion shown on plantar flexion and dorsiflexion 
bilaterally including on repetitive testing.  X-rays and EMG 
tests were ordered, with the reports associated with the 
claims folder.  

The diagnoses included chronic ankle sprains recurrent with 
subjective complaint by the Veteran of intermittent swelling 
in the ankles.  X-rays of both feet and ankles were 
unremarkable.  Also diagnosed was bilateral arch and lateral 
foot pain most likely consistent with plantar fasciitis 
bilaterally for the arch pain.  Subjective numbness and 
tingling was diagnosed for the past 4-5 years but EMG studies 
showed no abnormalities.  Finally diagnosed was pronation 
gait pattern noted in service records as well as on current 
examination.  

A June 2004 private medical opinion from a podiatrist was 
submitted by the Veteran.  The podiatrist indicated that 
following a brief review of his records and physical 
examination and history, that he believed the Veteran suffers 
from the following abnormalities that developed during her 
years of service: Chronic plantar fasciitis bilaterally, 
chronic posterior tibial tendonitis bilaterally and DJD of 
the first left metatarsal cuneiform joint.  

A February 2004 VA gynecological examination included review 
of the claims file and noted that the Veteran reported the 
documents were not complete, alleging that she actually began 
with symptoms of abdominal pain, cramping and amenorrhea in 
1991, although the records showed documentation of such 
symptoms in 1992 and 1993.  The Veteran reported that 
beginning in 1991 she had cramping abdominal pain with 
periods which continued and became more prominent during her 
menstrual cycle.  She also had pain with sex, and later 
developed bowel problems due to adhesions from endometriosis.  
She had a history of 3 laparoscopies with removal of 
adhesions, a Caesarian section with twins in 2000 and 
hysterectomy in May 2003.  Her cervix was left intact 
according to her because there were so many adhesions that 
removal would have involved larger surgery.  Hormonal 
treatments included Lupron for one year in 1994 and again in 
1998.  She was on it for 2-3 months due to symptoms.  She 
also used Depo which was not successful and took birth 
control pretty much the whole time.  Since her hysterectomy 
she has been on hormone replacements.  

Examination was significant for abdominal tenderness to 
palpation, and her vaginal vault and external genitalia 
looked normal.  Some cervical tenderness and slight bleeding 
was shown on the Cytobrush.  Internal examination revealed 
quite a bit of tenderness more so on the right.  The 
diagnosis was endometriosis confirmed by laparoscopy in 1998 
with symptoms dating back to 1992 according to the records.  

Based on review of the foregoing, the Board finds that 
service connection is warranted for endometriosis and for the 
following bilateral foot disabilities: Chronic recurrent 
ankle sprains, Chronic plantar fasciitis bilaterally, chronic 
posterior tibial tendonitis bilaterally and DJD of the first 
metatarsal cuneiform joint.

In regards to the endometriosis, the evidence reflects that 
she suffered gynecological symptoms, such as abdominal and 
pelvic pain, and menstrual irregularities both during service 
and continuing after service culminating in a hysterectomy, 
with post service medical evidence that later attributed such 
symptoms to endometriosis diagnosed by laproscopy.  

The February 2004 VA gynecological examination which included 
claims file review, clearly gives an opinion that the 
Veteran's endometriosis began in service.  There is no 
evidence to contradict such findings and opinon.  Thus 
service connection for a disease diagnosed after service has 
been established by the medical and lay evidence in this 
case.  See 38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(d) (2009).  

In regards to the bilateral foot disabilities the evidence 
clearly documents treatment for bilateral foot and ankle 
problems during service.  While there may be an issue as to 
continuity of symptoms post service, due to a lack of medical 
records showing such treatment for foot or ankle problems 
after service, the record nevertheless contains medical 
documentation linking the bilateral foot problems to service.  

The February 2004 VA foot disorders examination, while not 
providing an actual opinion as to the relationship between 
the diagnosed foot disorders and service, does contain a 
notation observing that the Veteran had the same pronation 
gait abnormality shown in the service as was shown on 
examination, thereby suggestive of continued symptoms.  
Furthermore the Veteran submitted a private podiatrist's 
opinion from June 2004 that clearly linked the foot disorders 
he diagnosed to service, following a review of records.  No 
medical evidence has been submitted to contradict this 
opinion.  

Thus the evidence shows bilateral foot and ankle disabilities 
treated in service, current bilateral foot and ankle 
disabilities diagnosed and a medical nexus opinion linking 
these disorders to service.  Thus service connection is 
established for bilateral foot disabilities diagnosed as 
chronic recurrent ankle sprains, chronic plantar fasciitis 
bilaterally, chronic posterior tibial tendonitis bilaterally 
and DJD of the first left metatarsal cuneiform joint.  See, 
38 C.F.R. § 3.303(d) (2009), Pond, supra.  


ORDER

Service connection for endometriosis is granted.

Service connection for a bilateral foot and ankle disability 
diagnosed as chronic recurrent ankle sprains, chronic plantar 
fasciitis bilaterally, chronic posterior tibial tendonitis 
bilaterally and DJD of the first metatarsal cuneiform joint, 
is granted.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


